Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered April 25, 1989, convicting her of burglary in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s Brady claim is unpreserved for appellate review. The defendant never provided the court with an opportunity to issue a ruling prior to her guilty plea, nor did she make an application pursuant to CPL 440.10 (see, CPL 470.05 [2]; People v McKay, 162 AD2d 146). Kooper, J. P., Harwood, Rosenblatt and Ritter, JJ., concur.